Name: COMMISSION REGULATION (EC) No 1340/96 of 10 July 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 No L 172/6 MENI Official Journal of the European Communities 11 . 7 . 96 COMMISSION REGULATION (EC) No 1340/96 of 10 July 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as last amended by Regulation (EC) No 1014/96 (4), fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission , the indicative quantities have been exceeded in the case of tomatoes, hazelnuts in shell, peaches and nectarines; Whereas as a consequence a reduction coefficient should be fixed for quantities applied for tomatoes, hazelnuts in shell, peaches and nectarines under licences without advance fixing of the refund applied for between 1 May 1996 and 30 June 1996, HAS ADOPTED THIS REGULATION: Article 1 The reduction coefficients by which the quantities applied for must be multiplied and the rates of refund applying to export licences without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95 and applied for between 1 May 1996 and 30 June 1996 shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multi ­ lateral trade negotiations . Article 2 This Regulation shall enter into force on 11 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6 . 1995, p. 68 . h) OJ No L 280, 23 . 11 . 1995, p. 30 . (3) OJ No L 145, 29. 6. 1995, p. 75. (4) OJ No L 135, 6. 6. 1996, p. 13 . 11 - 7. 96 I EN I Official Journal of the European Communities No L 172/7 ANNEX Reduction coefficients for quantities applied for and rates of refund applicable to licences without advance fixing of the refund applied for between 1 May and 30 June 1996 Product Reduction coefficient (quantities) Rate of refund (ECU/tonne net) Tomatoes 0,7823 41,30 Shelled almonds (no reduction) 88,90 Hazelnuts in shell 0,8267 103,80 Shelled hazelnuts (no reduction) 200,20 Walnuts in shell Oranges Lemons , ' Table grapes (no reduction) 44,50 Apples Peaches and nectarines 0,1473 45,90